Firsthand Funds 111 North Market Street Suite 105 San Jose, California 95113 December 10, 2010 Via EDGAR U.S. Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 Attn: Mr. Kevin Rupert Re: Firsthand Technology Value Fund, Inc. (the “Fund”); File Nos: 333-168195 and 814-00830 Form N-14 Filing Dear Mr. Rupert: Attached for filing is Pre-Effective Amendment No. 2 to the Fund’s registration statement on Form N-14. We are filing on this same day Pre-Effective Amendment No. 2 to the Fund’s registration statement on Form N-2. These two filings are to respond to comments you provided the Fund orally on November 3, 2010.Counsel to the Fund, David Hearth from Paul Hastings Janofsky & Walker, LLP, has prepared a letter in response to your comments which is being filed on this same date. Very truly yours, /s/ Kelvin K. Leung Kelvin Leung General Counsel cc:David Hearth, Paul Hastings Janofsky & Walker, LLP
